IN THE
                         TENTH COURT OF APPEALS



                                No. 10-19-00043-CV

                        IN RE SWAN PRODUCTS, LLC


                               Original Proceeding



                          MEMORANDUM OPINION


      Relator’s petition for writ of mandamus is denied.




                                              JOHN E. NEILL
                                              Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Petition denied
Opinion delivered and filed April 17, 2019
[OT06]